9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Nolan DIXON, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-2088.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 25, 1993.Filed:  November 4, 1993.

Before FAGG, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Nolan Dixon, a federal inmate, appeals from the District Court's order1 denying his 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the District Court's judgment for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota